Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15802526 (filed 11/03/2017, now U.S. Patent #11070473), which is a continuation of 14559745 (filed 12/03/2014, now U.S. Patent #9813343) that claims priority from provisional application 61911117 (filed 12/03/2013)

Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. patent 9813343 B2 (hereinafter “patent 9813343”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, by omitting “…namespace is established from an upper seven (7) bits of a thirty-two (32) bit Security Parameter Index (SPI)…”;  claim 1 of patent 9813343 teaches all of the claimed limitations as claim 1 of the instant application (see claim 1 of patent 9813343, in particular, col. 18 line 2-31).
Regarding claim 2, claim 2 of patent 9813343 is directed to a same or substantially similar invention as claim 2 of the instant application.
Regarding claim 3, claim 3 of patent 9813343 is directed to a same or substantially similar invention as claim 3 of the instant application.
Regarding claim 4, claim 4 of patent 9813343 is directed to a same or substantially similar invention as claim 4 of the instant application.
Regarding claim 5, claim 5 of patent 9813343 is directed to a same or substantially similar invention as claim 5 of the instant application.
Regarding claim 6, claim 6 of patent 9813343 is directed to a same or substantially similar invention as claim 6 of the instant application.
Regarding claim 7, claim 7 of patent 9813343 is directed to a same or substantially similar invention as claim 7 of the instant application.
Regarding claim 8, claim 8 of patent 9813343 is directed to a same or substantially similar invention as claim 8 of the instant application.
Regarding claim 9, claim 9 of patent 9813343 is directed to a same or substantially similar invention as claim 9 of the instant application.
Regarding claim 10, claim 10 of patent 9813343 is directed to a same or substantially similar invention as claim 10 of the instant application.
Regarding claim 11, claim 11 of patent 9813343 is directed to a same or substantially similar invention as claim 11 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 20040258078 A1, hereinafter Shieh), in view of Welin (US 20160135074 A1, hereinafter Welin).

Regarding claim 1, Shieh teaches an apparatus operative within a virtual private network (VPN) cluster that comprises a set of machines, comprising: 	
one or more hardware processors; computer memory holding computer program instructions executable by the one or more hardware processors and operative to (in general, see the three embodiments of fig. 3 along with their corresponding paragraphs, in which the second and third embodiments disclose the aspect of "transmitting" and “receiving", respectively; see also first embodiment for relevant information on “load balancing”):
establish and maintain a set of sequence numbers uniquely associated with a given one of the set of machines in the VPN cluster (see at least fig. 3 and para. 43-44); 
receive a set of data flows over a single logical tunnel connected between an external computing entity and the apparatus, the set of data flows including at least one data flow having associated therewith a flow identifier value (see at least para. 45 along with para. 9; e.g. source and destination addresses); 
upon being selected as a leader by a leader election routine executing across the set of machines (e.g. using either Round-Robin or the Shortest-Queue-First dispatch scheme), implement a load balancing routine with respect to the set of data flows (see at least para. 45; see also at least para. 31-35 for “load balancing mechanism” details); and 
associate a sequence number with a response generated by the particular machine, the sequence number being from the set of sequence numbers uniquely associated with the particular machine (see at least para. 48 along with para. 44).
Shieh differs from the claim, in that, it does not specifically disclose (a) a partitioned namespace, each partition in the partitioned namespace; and (b) flow identifier hash value, [wherein] the flow identifier hash value determining a particular one of the set of machines in the VPN cluster to receive and process the at least one data flow, which are well known in the art and commonly used for enabling enhanced scheduling and routing.
Welin, for example, from the similar field of endeavor, teaches a mechanism such that (a) a partitioned namespace, each partition in the partitioned namespace (see at least fig. 4, e.g. fields in the datagram including SPI, SN, PD, etc.); and a mechanism of (b) flow identifier hash value, [wherein] the flow identifier hash value determining a particular one of the set of machines in the VPN cluster to receive and process the at least one data flow (see at least para. 34), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Welin into the apparatus of Shieh for enabling enhanced scheduling and routing.

Regarding claim 2, Shieh in view of Welin teaches the computer program instructions are further operative in response to receipt of a new data flow associated with the flow identifier hash value and the sequence number to direct the new data flow back to the particular machine (Shieh, see at least para. 43-45 and 48-50; Welin, see at least para. 34).

Regarding claim 3, Shieh in view of Welin teaches the set of data flows in the single logical tunnel are each an Internet Protocol Security (IPsec) data flow (Shieh, see at least para. 26).

Regarding claim 4, Shieh in view of Welin teaches the partitioned namespace is defined by a set of bits within an IPsec Security Parameter Index (SPI) (Welin, see at least para. 82).

Regarding claim 5, Shieh in view of Welin teaches associating the sequence number ensures that IPsec replay protection is enabled on the response (Shieh, see at least para. 44).

Regarding claim 6, Shieh in view of Welin teaches the flow identifier hash value is calculated by applying a given hash function to source and destination information defining the at least one data flow (Welin, see at least para. 34).

Regarding claim 7, Shieh in view of Welin teaches the flow identifier hash value is associated in an Encapsulating Security Payload (ESP) payload (Shieh, see at least para. 6-8).

Regarding claim 8, Shieh in view of Welin teaches the VPN cluster is an edge region in an overlay network (Shieh, see at least fig. 3).

Regarding claim 9, Shieh in view of Welin teaches the external computing entity is a network appliance that establishes and manages the single logical tunnel (Shieh, see at least fig. 3).

Regarding claim 10, Shieh in view of Welin teaches the load balancing routine balances the set of data flows across the set of machines to enforce a given load balancing constraint (Shieh, see at least para. 31-35).

Regarding claim 11, Shieh in view of Welin teaches the set of machine are physical machines or virtual machines (Shieh, see at least para. 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465